Case 2:85-cv-04544-DMG-AGR Document 1134-12 Filed 06/21/21 Page 1 of 4 Page ID
                                 #:43299




                    EXHIBIT N

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-12 Filed 06/21/21 Page 2 of 4 Page ID
                                      #:43300



 1    I,                         , declare as follows:
 2
 3    1.    This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.    I am 15 years old. I am from Ecuador.
 6 3.       My sister and I arrived in the United States on or around the end of March 2021.
 7
 8 Pecos Emergency Intake Site
 9    4.    My sister and I have been at the Pecos Emergency Intake Site in Pecos, TX since
10    April 8, 2021.
11    5.    When I arrived here, I was placed in quarantine for about 9 days. I’m not sure why
12 I was placed there, but there might have been another girl who tested positive for
13 COVID.
14 6.       My mom is applying to be the sponsor for me and my sister. She lives in New
15 York by herself. We lived together in Ecuador – we have a good relationship.
16 7.       I waited about one month before I met with a case manager for the first time. I
17 have met with a case manager a couple of times to discuss my case. Around June 1, a
18 counselor came to speak with me and my sister and told us that hopefully, because of his
19 report, a home study would not be needed. But then, I spoke with my mom and she told
20 us that a home study would be needed – she completed it last Thursday. Last week, the
21 woman who did the home study interviewed me and my sister. We don’t know why the
22 home study was needed.
23 8.       Today, I spoke with a case manager to discuss the next steps in the reunification
24 process. Now, my mom is waiting to receive the home study revision paper. I don’t
25 know what the paper is about. The case manager told me that this paper is the last step
26 before I can leave, and then it will be anywhere between two to three days or a week
27 before I can live with my mom.
28
     Case 2:85-cv-04544-DMG-AGR Document 1134-12 Filed 06/21/21 Page 3 of 4 Page ID
                                      #:43301



 1    9.      I am allowed to call my family twice a week. For about three weeks, we were only
 2    able to call our family once per week. In the last month, we have been able to make calls
 3    twice a week. I call my mom. The call lasts for 10 minutes.
 4    10.     My sister is 17. We live in the same room – we asked to be placed together, and
 5    the staff allowed it even though I am 15. It is really nice to be able to see my sister every
 6    day. I know that not all siblings see each other as often as we did.
 7    11.     I did not receive a list of free legal service providers, and I have not spoken with an
 8    attorney.
 9    12.     The food is fine – the staff give us a lot of food.
10    13.     We got outside every day for about half an hour. We play soccer and basketball.
11    We often ask to be outside for less time because it is so hot.
12    14.     When we are indoors, we have English classes each day for about half an hour.
13    We have also learned about how the United States came to be and about the American
14    flag.
15    15.     I have met with a counselor one time – I think it was for my case. A counselor
16    comes to my dorm about three times a week, and other girls will speak with her. The day
17    before yesterday, I saw a girl meeting with a counselor, but I don’t know why.
18    16.     I’m really tired because all of my friends have left already – they arrived on the
19    same day as me, but now they live with their family. Me and my sister are tired and we
20    are ready to leave.
21    17.     When I arrive in New York, my mom told me that I am going to study and have
22    English classes. My mom has told me about going to the beach and going out to
23    restaurants.
24    18.     I want to study medicine. I would like to be a surgeon or a veterinarian so I can
25    take care of animals.
26
27
28
                                                                                                  I
Case 2:85-cv-04544-DMG-AGR Document 1134-12 Filed 06/21/21 Page 4 of 4 Page ID
                                 #:43302




 I   I declare under penalty of perjury that the foregoing is true and corect. Executed on this
 2   Sil   day of lune,2021, at Pecos, TX.
 J

 4
 5

 6

 7

 8

 9

10                             CERTIFICATE OF TRANSLATION
11   My name is                                *n{-                     and   I swear that I am
l2   fluent in both the        and Spanish languages and I translated the foregoing
13   declaration from English to Spanish to the best of my abilities.
14

15   Dated:   Jtt,nt- e , L7Ll
t6
t7
18

t9
20
2l
22

23
24

25

26

27
2B
